Rule 424 (b) (3) Registration No. 333-155631 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) Senior Debt Securities $170,000.00 $6.68 (1) Calculated in accordance with Rule 457(r) of the Securities Act of 1933. (2) Pursuant to Rule 457(p) under the Securities Act of 1933, unused filing fees of $20,905.00 have already been paid with respect to unsold securities that were previously registered pursuant to a Registration Statement on Form S-3 (No. 333-115248) filed by National Rural Utilities Cooperative Finance Corporation on May 6, 2004, and have been carried forward, of which $6.68 offset against the registration fee due for this offering and of which $20,898.32 remains available for future registration fees. No additional registration fee has been paid with respect to this offering. TRADE DATE:December 03, 2008 PRICING SUPPLEMENT NO. 4ecember 8, 2008 TO PROSPECTUS SUPPLEMENT DATED November 26, 2008 AND PROSPECTUS DATED November 24, 2008 NATIONAL RURAL UTILITES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C Due Nine Months or More from Date of Issuance Principal Amount: $170,000.00 Issue Price: 100% of Principal Amount Original Issue Date: 12/08/2008 Maturity Date: 10/15/2009 Interest Rate: 5.620 % per annum Regular Record Dates: Each January 1 and July 1 Interest Payment Dates: Each January 15 and July 15 Redemption Date: None Agent's Commission: None Form of Note: (Book-Entry or Certificated) Certificated Other Terms: None Medium-Term Notes, Series C, may be issued byNational Rural Utilities Cooperative Finance Corporationin an unlimited aggregate principal amount.
